TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00663-CR
NO. 03-02-00664-CR



Jeremiah Oliver, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURTS OF TOM GREEN COUNTY

51ST & 119TH JUDICIAL DISTRICTS, NOS. B-01-0274-S & A-01-0571-S

HONORABLE RAE LEIFESTE, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


Appellant Jeremiah Oliver was placed on deferred adjudication community
supervision after he pleaded guilty to sexually assaulting a child and failing to appear.  Tex. Pen.
Code Ann. §§ 22.011(a)(2)(A), 38.10 (West 2003).  He later pleaded true to the allegations in the
State's motions to revoke and adjudicate.  Oliver was adjudged guilty of both offenses and sentenced
to imprisonment for five years.
Oliver's court-appointed attorney filed a brief concluding that the appeals are
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the records demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  Oliver received a copy of counsel's brief, and he was advised of his right to
examine the appellate records and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the records and counsel's brief and agree that the appeals are
frivolous and without merit.  We find nothing in the record that might arguably support the appeals. 
Counsel's motion to withdraw is granted.
The judgments of conviction are affirmed.


				__________________________________________
				Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Affirmed
Filed:   March 20, 2003
Do Not Publish